FELDER, Judge,
concurring in part and dissenting in part:
In this case the essential question that must be resolved to determine if the issue of unlawful command influence has been raised is whether the truth lies in the assertions of the trial defense counsel or appellant. At the time of trial, the defense counsel was fully aware of the problem of improper command influence in the 3d Armored Division. He interjected the subject into the trial proceedings as a mitigating factor by introducing into evidence the offending command policy letters that ad*853dress the matter of witnesses testifying at courts-martial. Appellant assured the presiding judge that he had reviewed the letters; likewise, the defense attorney assured the judge that this case was unaffected by impermissible command involvement.
Although no witnesses testified for (or against) appellant, I agree with Senior Judge Wold that it is unimaginable that the defense counsel would misrepresent a vital fact to the court in the presence of his client, if only two days earlier he had informed his client that three witnesses had refused to testify because of command pressure.
I am convinced of the defense counsel’s credibility and effectiveness. After the trial, he submitted a petition for clemency to the convening authority even though the latter had agreed to reduce the sentence. Further, the defense counsel prepared a lengthy response to the post-trial review that consisted of nearly six and a half single-spaced typewritten pages and sixteen inclosures. In this response, he vehemently challenged the qualification of the convening authority to perform the initial review function. Certainly, he would have similarly attacked the convening authority in the courtroom had he impermissibly abridged the right of appellant to present witnesses.
Moreover, appellant has filed numerous statements from persons assigned to the 3d Armored Division to support his claim of unlawful command influence. Conspicuous by their absence are statements from any of the three potential defense witnesses who allegedly were pressured not to testify for appellant.1
Therefore, I concur with the majority that the evidence does not raise the issue of either actual or apparent unlawful command influence. I also believe, as they do, that the record of trial should be returned to The Judge Advocate General for action in accordance with United States v. Scott, 20 M.J. 1012 (A.C.M.R.1985).
I disagree with the decision that it was improper for the trial court to find appellant guilty of wrongful possession and distribution of hashish as alleged in Specification 1 of the Charge. United States v. Blais, 20 M.J. 781, 783 (A.C.M.R.1985) (Felder, J., concurring in part and dissenting in part).

. If such statements are available, appellant may submit them to this court in connection with a request for reconsideration. See Rule 20, CMR Rules of Practice and Procedure. United States v. Cruz, 20 M.J. 873, 891 n. 25 (A.C.M.R.1985) (en banc).